Citation Nr: 0929163	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for bladder control.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in June 2006 and September 2007.  The 
January 2008 Statement of the case also addressed the issue 
of entitlement to individual unemployability, but the Veteran 
specifically excluded that issue from his subsequent January 
2008 Substantive Appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his May 2007 Substantive Appeal, the Veteran checked a box 
saying that he wanted a Board hearing in Washington, DC, but 
he separately wrote that he wanted his hearing at the Roanoke 
VARO.  In his second Substantive Appeal, from January 2008, 
he specified that he wanted a Travel Board hearing at a local 
VARO, here Roanoke.  He affirmed that he still wanted a 
hearing in a letter received by the Board in June 2009.  In 
summary, it is apparent from the record that the Veteran 
seeks a Travel Board hearing at the Roanoke VARO.  As no such 
hearing has been held to date, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. 
§ 7104(a) (West 2002).  

Therefore, this case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a member of 
the Board at the Roanoke VARO as soon as 
such a hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The Veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

